17 So.3d 916 (2009)
Kathleen M. LENART, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Protocol Services Acquisition, Appellees.
No. 1D09-2217.
District Court of Appeal of Florida, First District.
September 30, 2009.
Kathleen M. Lenart, pro se, Appellant.
Geri Atkinson-Hazelton, Tallahassee, for Appellees.
PER CURIAM.
DISMISSED. See generally Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998) (dismissing untimely appeal without prejudice to appellant's right to petition agency for relief).
WOLF, PADOVANO, and THOMAS, JJ., concur.